       Case 4:19-cv-07520-YGR Document 33 Filed 04/15/20 Page 1 of 17




 1 ANGELA SPIVEY (pro hac vice)                    RACHEL NAOR (SBN 284966)
   ANDREW PHILLIPS (pro hac vice)                  ALSTON & BIRD LLP
 2
   JAMIE S. GEORGE (pro hac vice)                  560 Mission Street
 3 ALSTON & BIRD LLP                               Twenty-First Floor
   One Atlantic Center                             San Francisco, California 94105
 4 1201 West Peachtree Street, Suite 4900          Telephone: (415) 243-1013
   Atlanta, GA 30309-3424                          Facsimile: (415) 243-1001
 5 Telephone: (404) 881-7857                       E-Mail: rachel.naor@alston.com
   Facsimile: (404) 881-7777
 6
   E-mail: angela.spivey@alston.com
 7          andrew.phillips@alston.com
            jamie.george@alston.com
 8
   RACHEL E. K. LOWE (SBN 246361)
 9 ALSTON & BIRD LLP
   333 South Hope Street
10 Sixteenth Floor

11 Los Angeles, California 90071
   Telephone: (213) 576-1000
12 Facsimile: (213) 576-1100
   E-mail: rachel.lowe@alston.com
13
   Attorneys for Defendant
14
   CONAGRA BRANDS, INC.
15

16                            UNITED STATES DISTRICT COURT

17                         NORTHERN DISTRICT OF CALIFORNIA

18

19 MISHARI ALEISA, on behalf of himself and      CASE NO. 4:19-cv-07520-YGR
   all others similarly situated,
20                                               STIPULATED PROTECTIVE ORDER
                   Plaintiff,                    AS MODIFIED BY THE COURT
21
           vs.
22
   CONAGRA BRANDS, INC.,
23
                   Defendant.
24

25

26
27

28
                                  STIPULATED PROTECTIVE ORDER
                                     CASE NO. 4:19-CV-07520-YGR
        Case 4:19-cv-07520-YGR Document 33 Filed 04/15/20 Page 2 of 17




 1 1.       PURPOSES AND LIMITATIONS

 2          Disclosure and discovery activity in this action are likely to involve production of

 3 confidential, proprietary, or private information for which special protection from public

 4 disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

 5 Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated

 6 Protective Order. The parties acknowledge that this Order does not confer blanket protections on

 7 all disclosures or responses to discovery and that the protection it affords from public disclosure

 8 and use extends only to the limited information or items that are entitled to confidential treatment

 9 under the applicable legal principles. The parties further acknowledge, as set forth in Section 14.4,

10 below, that this Stipulated Protective Order does not entitle them to file confidential information

11 under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards

12 that will be applied when a party seeks permission from the court to file material under seal.

13 2.       DEFINITIONS

14          2.1     Challenging Party: a Party or Non-Party that challenges the designation of

15 information or items under this Order.

16          2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

17 generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

18 of Civil Procedure 26(c).

19          2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

20 well as their support staff).

21          2.4     Designating Party: Party or Non-Party that designates information or items that it

22 produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

23 CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.

24          2.5     Disclosure or Discovery Material: all items or information, regardless of the

25 medium or manner in which it is generated, stored, or maintained (including, among other things,

26 testimony, transcripts, and tangible things), that are produced or generated in disclosures or
27 responses to discovery in this matter.

28          2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to
                                                      2
                                      STIPULATED PROTECTIVE ORDER
                                         CASE NO. 4:19-CV-07520-YGR
       Case 4:19-cv-07520-YGR Document 33 Filed 04/15/20 Page 3 of 17




 1
     the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as
 2
     a consultant in this action, and (2) has signed a Non-Disclosure Agreement.
 3
            2.7     “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” Information or
 4
     Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another
 5
     Party or Non-Party would create a substantial risk of serious harm that could not be avoided by
 6
     less restrictive means.
 7
            2.8     House Counsel: attorneys who are employees of a party to this action. House
 8
     Counsel does not include Outside Counsel of Record or any other outside counsel.
 9
            2.9     Non-Party: any natural person, partnership, corporation, association, or other legal
10
     entity not named as a Party to this action.
11
            2.10    Outside Counsel of Record: attorneys who are not employees of a party to this
12
     action but are retained to represent or advise a party to this action and have appeared in this action
13
     on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
14
            2.11    Party: any party to this action, including all of its officers, directors, employees,
15
     consultants, retained experts, and Outside Counsel of Record (and their support staffs).
16
            2.12    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
17
     Material in this action.
18
            2.13    Professional Vendors: persons or entities that provide litigation support services
19
     (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
20
     organizing, storing, or retrieving data in any form or medium) and their employees and
21
     subcontractors.
22
            2.14    Protected Material: any Disclosure or Discovery Material that is designated as
23
     “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL- ATTORNEYS’ EYES ONLY”
24
            2.15    Receiving Party: a Party that receives Disclosure or Discovery Material from a
25
     Producing Party.
26
27

28
                                                        3
                                       STIPULATED PROTECTIVE ORDER
                                          CASE NO. 4:19-CV-07520-YGR
          Case 4:19-cv-07520-YGR Document 33 Filed 04/15/20 Page 4 of 17




 1
     3.      SCOPE
 2

 3
             The protections conferred by this Stipulation and Order cover not only Protected Material
 4
     (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
 5
     all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
 6
     conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
 7
     However, the protections conferred by this Stipulation and Order do not cover the following
 8
     information: (a) any information that is in the public domain at the time of disclosure to a
 9
     Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as a
10
     result of publication not involving a violation of this Order, including
11
     becoming part of the public record through trial or otherwise; and (b) any information known to
12
     the Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure
13
     from a source who obtained the information lawfully and under no obligation of confidentiality to
14
     the Designating Party. Any use of Protected Material at trial shall be governed by a separate
15
     agreement or order.
16

17
     4.      DURATION
18
             Even after final disposition of this litigation, the confidentiality obligations imposed by this
19
     Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
20
     otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims
21
     and defenses in this action, with or without prejudice; and (2) final judgment herein after the
22
     completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
23
     including the time limits for filing any motions or applications for extension of time pursuant to
24
     applicable law.
25

26
     5.      DESIGNATING PROTECTED MATERIAL
27
             5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party
28
                                                        4
                                       STIPULATED PROTECTIVE ORDER
                                          CASE NO. 4:19-CV-07520-YGR
       Case 4:19-cv-07520-YGR Document 33 Filed 04/15/20 Page 5 of 17




 1
     or Non-Party that designates information or items for protection under this Order must take care to
 2
     limit any such designation to specific material that qualifies under the appropriate standards. To
 3
     the extent it is practical to do so, the Designating Party must designate for protection only those
 4
     parts of material, documents, items, or oral or written communications that qualify – so that other
 5
     portions of the material, documents, items, or communications for which protection is not
 6
     warranted are not swept unjustifiably within the ambit of this Order.
 7
            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 8
     shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
 9
     unnecessarily encumber or retard the case development process or to impose unnecessary
10
     expenses and burdens on other parties) expose the Designating Party to sanctions.
11
            If it comes to a Designating Party’s attention that information or items that it designated
12
     for protection do not qualify for protection at all or do not qualify for the level of protection
13
     initially asserted, that Designating Party must promptly notify all other parties that it is
14
     withdrawing the mistaken designation.
15
            5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
16
     (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
17
     Disclosure or Discovery
18
            Material that qualifies for protection under this Order must be clearly so designated before
19
     the material is disclosed or produced.
20
            Designation in conformity with this Order requires:
21
                    (a) for information in documentary form (e.g., paper or electronic documents, but
22
     excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
23
     affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
24
     ONLY” to each page that contains protected material. If only a portion or portions of the material
25
     on a page qualifies for protection, the Producing Party also must clearly identify the protected
26
     portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each
27
     portion, the level of protection being asserted.
28
                                                        5
                                       STIPULATED PROTECTIVE ORDER
                                          CASE NO. 4:19-CV-07520-YGR
       Case 4:19-cv-07520-YGR Document 33 Filed 04/15/20 Page 6 of 17




 1
            A Party or Non-Party that makes original documents or materials available for inspection
 2
     need not designate them for protection until after the inspecting Party has indicated which material
 3
     it would like copied and produced. During the inspection and before the designation, all of the
 4
     material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
 5
     Party has identified the documents it wants copied and produced, the Producing Party must
 6
     determine which documents, or portions thereof, qualify for protection under this Order. Then,
 7
     before producing the specified documents, the Producing Party must affix the appropriate legend
 8
     (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” to each
 9
     page that contains Protected Material. If only a portion or portions of the material on a page
10
     qualifies for protection, the Producing Party also must clearly identify the protected portion(s)
11
     (e.g., by making appropriate markings in the margins) and must specify, for each portion, the level
12
     of protection being asserted.
13
                    (b) for testimony given in deposition or in other pretrial or trial proceedings, that
14
     the Designating Party identify on the record, before the close of the deposition, hearing, or other
15
     proceeding, all protected testimony and specify the level of protection being asserted. When it is
16
     impractical to identify separately each portion of testimony that is entitled to protection and it
17
     appears that substantial portions of the testimony may qualify for protection, the Designating Party
18
     may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right
19
     to have up to 21 days from availability of the transcript to identify the specific portions of the
20
     testimony as to which protection is sought and to specify the level of protection being asserted.
21
     Only those portions of the testimony that are appropriately designated for protection within the 21
22
     days shall be covered by the provisions of this Stipulated Protective Order. Alternatively, a
23
     Designating Party may specify, at the deposition or up to 21 days after availability of a transcript,
24
     if that period is properly invoked, that the entire transcript shall be treated as “CONFIDENTIAL”
25
     or “HIGHLY CONFIDENTIAL- ATTORNEYS’ EYES ONLY”
26
            Parties shall give the other parties notice if they reasonably expect a deposition, hearing or
27
     other proceeding to include Protected Material so that the other parties can ensure that only
28
                                                        6
                                       STIPULATED PROTECTIVE ORDER
                                          CASE NO. 4:19-CV-07520-YGR
          Case 4:19-cv-07520-YGR Document 33 Filed 04/15/20 Page 7 of 17




 1
     authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”
 2
     (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition
 3
     shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY
 4
     CONFIDENTIAL- ATTORNEYS’ EYES ONLY”
 5
             Transcripts containing Protected Material shall have an obvious legend on the title page
 6
     that the transcript contains Protected Material, and the title page shall be followed by a list of all
 7
     pages (including line numbers as appropriate) that have been designated as Protected Material and
 8
     the level of protection being asserted by the Designating Party. The Designating Party shall inform
 9
     the court reporter of these requirements. Any transcript that is prepared before the expiration of a
10
     21-day period for designation shall be treated during that period as if it had been designated
11
     “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” in its entirety unless otherwise
12
     agreed. After the expiration of that period, the transcript shall be treated only as actually
13
     designated.
14
                    (c) for information produced in some form other than documentary and for any
15
     other tangible items, that the Producing Party affix in a prominent place on the exterior of the
16
     container or containers in which the information or item is stored the legend “CONFIDENTIAL”
17
     or “HIGHLY CONFIDENTIAL- ATTORNEYS’ EYES ONLY” If only a portion or portions of
18
     the information or item warrant protection, the Producing Party, to the extent practicable, shall
19
     identify the protected portion(s) and specify the level of protection being asserted.
20
             5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
21
     designate qualified information or items does not, standing alone, waive the Designating Party’s
22
     right to secure protection under this Order for such material. Upon timely correction of a
23
     designation, the Receiving Party must make reasonable efforts to assure that the material is treated
24
     in accordance with the provisions of this Order.
25
     6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
26
             6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of
27
     confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
28
                                                        7
                                       STIPULATED PROTECTIVE ORDER
                                          CASE NO. 4:19-CV-07520-YGR
       Case 4:19-cv-07520-YGR Document 33 Filed 04/15/20 Page 8 of 17




 1
     designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 2
     burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
 3
     challenge a confidentiality designation by electing not to mount a challenge promptly after the
 4
     original designation is disclosed.
 5
            6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
 6
     process by providing written notice of each designation it is challenging and describing the basis
 7
     for each challenge. To avoid ambiguity as to whether a challenge has been made, the written
 8
     notice must recite that the challenge to confidentiality is being made in accordance with this
 9
     specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in
10
     good faith and must begin the process by conferring directly (in voice to voice dialogue; other
11
     forms of communication are not sufficient) within 14 days of the date of service of notice. In
12
     conferring, the Challenging Party must explain the basis for its belief that the confidentiality
13
     designation was not proper and must give the Designating Party an opportunity to review the
14
     designated material, to reconsider the circumstances, and, if no change in designation is offered, to
15
     explain the basis for the chosen designation. A Challenging Party may proceed to the next stage of
16
     the challenge process only if it has engaged in this meet and confer process first or establishes that
17
     the Designating Party is unwilling to participate in the meet and confer process in a timely
18
     manner.
19
            6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
20
     intervention, the parties shall follow the Court’s Standing Order in Civil Cases regarding Discovery
21
     and Discovery Motions. The parties may file a joint letter brief regarding retaining confidentiality
22
     within 21 days of the initial notice of challenge or within 14 days of the parties agreeing that the
23
     meet and confer process will not resolve their dispute, whichever is earlier. Failure by a Designating
24
     Party to file such discovery dispute letter within the applicable 21- or 14-day period (set forth above)
25
     with the Court shall automatically waive the confidentiality designation for each challenged
26
     designation. If, after submitting a joint letter brief, the Court allows that a motion may be filed, any
27
     such motion must be accompanied by a competent declaration affirming that the movant has
28
                                                        8
                                          STIPULATED PROTECTIVE ORDER
                                             CASE NO. 4:19-CV-07520-YGR
          Case 4:19-cv-07520-YGR Document 33 Filed 04/15/20 Page 9 of 17




 1
     complied with the meet and confer requirements imposed in the preceding paragraph. The Court, in
 2
     its discretion, may elect to transfer the discovery matter to a Magistrate Judge.
 3
             In addition, the parties may file a joint letter brief regarding a challenge to a confidentiality
 4
     designation at any time if there is good cause for doing so, including a challenge to the designation
 5
     of a deposition transcript or any portions thereof. If, after submitting a joint letter brief, the Court
 6
     allows that a motion may be filed, any motion brought pursuant to this provision must be
 7
     accompanied by a competent declaration affirming that the movant has complied with the meet and
 8
     confer requirements imposed by the preceding paragraph. The Court, in its discretion, may elect to
 9
     refer the discovery matter to a Magistrate Judge.
10
             The burden of persuasion in any such challenge proceeding shall be on the Designating
11
     Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
12
     unnecessary expenses and burdens on other parties) may expose the Challenging Party to
13
     sanctions. Unless the Designating Party has waived the confidentiality designation by failing to
14
     file a letter brief to retain confidentiality as described above, all parties shall continue to afford the
15
     material in question the level of protection to which it is entitled under the Producing Party’s
16
     designation until the court rules on the challenge..
17
     7.      ACCESS TO AND USE OF PROTECTED MATERIAL
18
             7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
19
     produced by another Party or by a Non-Party in connection with this case only for prosecuting,
20
     defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
21
     the categories of persons and under the conditions described in this Order. When the litigation has
22
     been terminated, a Receiving Party must comply with the provisions of section 15 below (FINAL
23
     DISPOSITION).
24
             Protected Material must be stored and maintained by a Receiving Party at a location and in
25
     a secure manner that ensures that access is limited to the persons authorized under this Order.
26
             7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
27
     by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
28
                                                         9
                                        STIPULATED PROTECTIVE ORDER
                                           CASE NO. 4:19-CV-07520-YGR
       Case 4:19-cv-07520-YGR Document 33 Filed 04/15/20 Page 10 of 17




 1
     information or item designated “CONFIDENTIAL” only to:
 2
                    (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
 3
     employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
 4
     information for this litigation and who have signed the “Acknowledgment and Agreement to Be
 5
     Bound” that is attached hereto as Exhibit A;
 6
                    (b) the officers, directors, and employees (including House Counsel) of the
 7
     Receiving Party to whom disclosure is reasonably necessary for this litigation and who have
 8
     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9
                    (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
10
     reasonably necessary for this litigation and who have signed the “Acknowledgment and
11
     Agreement to Be Bound” (Exhibit A);
12
                    (d) the court and its personnel;
13
                    (e) court reporters and their staff, professional jury or trial consultants, mock jurors,
14
     and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who
15
     have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16
                    (f) during their depositions, witnesses in the action to whom disclosure is
17
     reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
18
     (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of
19
     transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be
20
     separately bound by the court reporter and may not be disclosed to anyone except as permitted
21
     under this Stipulated Protective Order.
22
                    (g) the author or recipient of a document containing the information or a custodian
23
     or other person who otherwise possessed or knew the information.
24
            7.3     Disclosure of “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY”
25
     Information or Items. Unless otherwise ordered by the court or permitted in writing by the
26
     Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY
27
     CONFIDENTIAL - ATTORNEYS’ EYES ONLY” only to:
28
                                                       10
                                      STIPULATED PROTECTIVE ORDER
                                         CASE NO. 4:19-CV-07520-YGR
          Case 4:19-cv-07520-YGR Document 33 Filed 04/15/20 Page 11 of 17




 1
                    (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
 2
     employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
 3
     information for this litigation and who have signed the “Acknowledgment and Agreement to Be
 4
     Bound” that is attached hereto as Exhibit A;
 5
                    (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary
 6
     for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound”
 7
     (Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.4(a)(2), below, have been
 8
     followed;
 9
                    (c) the court and its personnel;
10
                    (d) court reporters and their staff, professional jury or trial consultant, mock jurors
11
     and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who
12
     have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
13
                    (e) the author or recipient of a document containing the information or a custodian
14
     or other person who otherwise possessed or knew the information.
15

16
     8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
17
     OTHER LITIGATION
18
                    If a Party is served with a subpoena or a court order issued in other litigation that
19
     compels disclosure of any information or items designated in this action as “CONFIDENTIAL” or
20
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:
21
                    (a) promptly notify in writing the Designating Party. Such notification shall include
22
     a copy of the subpoena or court order;
23
                    (b) promptly notify in writing the party who caused the subpoena or order to issue
24
     in the other litigation that some or all of the material covered by the subpoena or order is subject to
25
     this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;
26
     and
27
                    (c) cooperate with respect to all reasonable procedures sought to be pursued by the
28
                                                       11
                                       STIPULATED PROTECTIVE ORDER
                                          CASE NO. 4:19-CV-07520-YGR
          Case 4:19-cv-07520-YGR Document 33 Filed 04/15/20 Page 12 of 17




 1
     Designating Party whose Protected Material may be affected.1
 2
                    If the Designating Party timely seeks a protective order, the Party served with the
 3
     subpoena or court order shall not produce any information designated in this action as
 4
     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a
 5
     determination by the court from which the subpoena or order issued, unless the Party has obtained
 6
     the Designating Party’s permission. The Designating Party shall bear the burden and expense of
 7
     seeking protection in that court of its confidential material – and nothing in these provisions
 8
     should be construed as authorizing or encouraging a Receiving Party in this action to disobey a
 9
     lawful directive from another court.
10
     9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
11
     THIS LITIGATION
12
                    (a)      The terms of this Order are applicable to information produced by a Non-
13
     Party in this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
14
     ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in connection with
15
     this litigation is protected by the remedies and relief provided by this Order. Nothing in these
16
     provisions should be construed as prohibiting a Non-Party from seeking additional protections.
17
                    (b)      In the event that a Party is required, by a valid discovery request, to produce
18
     a Non-Party’s confidential information in its possession, and the Party is subject to an agreement
19
     with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
20
                          1. promptly notify in writing the Requesting Party and the Non-Party that
21
     some or all of the information requested is subject to a confidentiality agreement with a Non-
22
     Party;
23
                          2. promptly provide the Non-Party with a copy of the Stipulated Protective
24
     Order in this litigation, the relevant discovery request(s), and a reasonably specific description of
25

26
              1
27           The purpose of imposing these duties is to alert the interested parties to the existence of
   this Protective Order and to afford the Designating Party in this case an opportunity to try to
28 protect its confidentiality interests in the court from which the subpoena or order issued.
                                                        12
                                       STIPULATED PROTECTIVE ORDER
                                          CASE NO. 4:19-CV-07520-YGR
       Case 4:19-cv-07520-YGR Document 33 Filed 04/15/20 Page 13 of 17




 1
     the information requested; and
 2
                          3. make the information requested available for inspection by the Non-Party.
 3
                    (c)      If the Non-Party fails to object or seek a protective order from this court
 4
     within 14 days of receiving the notice and accompanying information, the Receiving Party may
 5
     produce the Non-Party’s confidential information responsive to the discovery request. If the Non-
 6
     Party timely seeks a protective order, the Receiving Party shall not produce any information in its
 7
     possession or control that is subject to the confidentiality agreement with the Non-Party before a
 8
     determination by the court.2 Absent a court order to the contrary, the Non-Party shall bear the
 9
     burden and expense of seeking protection in this court of its Protected Material.
10
     10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
11
                    If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
12
     Protected Material to any person or in any circumstance not authorized under this Stipulated
13
     Protective Order, the Receiving Party must immediately (a) notify in writing the Designating Party
14
     of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
15
     Protected Material, (c) inform the person or persons to whom unauthorized disclosures were made
16
     of all the terms of this Order, and (d) request such person or persons to execute the
17
     “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
18
     11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
19
     PROTECTED MATERIAL
20
                    If information is produced in discovery that is subject to a claim of privilege or of
21
     protection as trial-preparation material, the party making the claim may notify any party that
22
     received the information of the claim and the basis for it. After being notified, a party must
23
     promptly return or destroy the specified information and any copies it has and may not sequester,
24
     use or disclose the information until the claim is resolved. This includes a restriction against
25

26
            2
27         The purpose of this provision is to alert the interested parties to the existence of
   confidentiality rights of a Non-Party and to afford the Non-Party an opportunity to protect its
28 confidentiality interests in this court.
                                                     13
                                       STIPULATED PROTECTIVE ORDER
                                          CASE NO. 4:19-CV-07520-YGR
       Case 4:19-cv-07520-YGR Document 33 Filed 04/15/20 Page 14 of 17




 1
     presenting the information to the court for a determination of the claim, unless otherwise ordered
 2
     by the Court. This provision is not intended to modify whatever procedure may be established in
 3
     an e-discovery order that provides for production without prior privilege review. Pursuant to
 4
     Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of
 5
     disclosure of a communication or information covered by the attorney-client privilege or work
 6
     product protection, the parties may incorporate their agreement in the stipulated protective order
 7
     submitted to the court.
 8
     12.    MISCELLANEOUS
 9
            12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
10
     seek its modification by the court in the future.
11
            12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective
12
     Order no Party waives any right it otherwise would have to object to disclosing or producing any
13
     information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
14
     Party waives any right to object on any ground to use in evidence of any of the material covered
15
     by this Protective Order.
16
            12.3 Export Control. Disclosure of Protected Material shall be subject to all applicable
17
     laws and regulations relating to the export of technical data contained in such Protected Material,
18
     including the release of such technical data to foreign persons or nationals in the United States or
19
     elsewhere. The Producing Party shall be responsible for identifying any such controlled technical
20
     data, and the Receiving Party shall take measures necessary to ensure compliance.
21
            12.4    Filing Protected Material. Without written permission from the Designating Party
22
     or a court order secured after appropriate notice to all interested persons, a Party may not file in
23
     the public record in this action any Protected Material. A Party that seeks to file under seal any
24
     Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
25
     under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
26
     issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request
27
     establishing that the Protected Material at issue is privileged, protectable as a trade secret, or
28
                                                         14
                                       STIPULATED PROTECTIVE ORDER
                                          CASE NO. 4:19-CV-07520-YGR
       Case 4:19-cv-07520-YGR Document 33 Filed 04/15/20 Page 15 of 17




 1
     otherwise entitled to protection under the law. If a Receiving Party's request to file Protected
 2
     Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the court, then the Receiving
 3
     Party may file the Protected Material in the public record pursuant to Civil Local Rule 79-5(e)(2)
 4
     unless otherwise instructed by the court.
 5
     13.    FINAL DISPOSITION
 6
                    Within 60 days after the final disposition of this action, as defined in paragraph 4,
 7
     each Receiving Party must return all Protected Material to the Producing Party or destroy such
 8
     material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
 9
     compilations, summaries, and any other format reproducing or capturing any of the Protected
10
     Material. Whether the Protected Material is returned or destroyed, the Receiving Party must
11
     submit a written certification to the Producing Party (and, if not the same person or entity, to the
12
     Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all
13
     the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has
14
     not retained any copies, abstracts, compilations, summaries or any other format reproducing or
15
     capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
16
     retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
17
     legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
18
     product, and consultant and expert work product, even if such materials contain Protected
19
     Material. Any such archival copies that contain or constitute Protected Material remain subject to
20
     this Protective Order as set forth in Section 4 (DURATION).
21
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
22

23 DATED:           April 14, 2020                          /s/Abbas Kazerounian
                                                            Attorneys for Plaintiff
24

25

26 DATED:           April 14, 2020                          /s/ Rachel A. Naor
                                                            Attorneys for Defendant
27

28
                                                       15
                                       STIPULATED PROTECTIVE ORDER
                                          CASE NO. 4:19-CV-07520-YGR
      Case 4:19-cv-07520-YGR Document 33 Filed 04/15/20 Page 16 of 17




 1                                              ORDER

 2

 3 Pursuant to stipulation, and as modified above,

 4 IT IS SO ORDERED.

 5
     DATED: April 15, 2020
 6                                                         Yvonne Gonzalez Rogers
                                                           United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     16
                                    STIPULATED PROTECTIVE ORDER
                                       CASE NO. 4:19-CV-07520-YGR
       Case 4:19-cv-07520-YGR Document 33 Filed 04/15/20 Page 17 of 17




 1                                               EXHIBIT A

 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3                  I, _____________________________ [print or type full name], of

 4 _________________ [print or type full address], declare under penalty of perjury that I have read

 5 in its entirety and understand the Stipulated Protective Order that was issued by the United States

 6 District Court for the Northern District of California on [date] in the case of ___________ [insert

 7 formal name of the case and the number and initials assigned to it by the court]. I agree to

 8 comply with and to be bound by all the terms of this Stipulated Protective Order and I understand

 9 and acknowledge that failure to so comply could expose me to sanctions and punishment in the

10 nature of contempt. I solemnly promise that I will not disclose in any manner any information or

11 item that is subject to this Stipulated Protective Order to any person or entity except in strict

12 compliance with the provisions of this Order.

13                  I further agree to submit to the jurisdiction of the United States District Court for

14 the Northern District of California for the purpose of enforcing the terms of this Stipulated

15 Protective Order, even if such enforcement proceedings occur after termination of this action.

16                  I hereby appoint __________________________ [print or type full name] of

17 _______________________________________ [print or type full address and telephone number]

18 as my California agent for service of process in connection with this action or any proceedings

19 related to enforcement of this Stipulated Protective Order.

20

21 Date: _________________________________

22 City and State where sworn and signed: _________________________________

23
     Printed name: ______________________________
24                 [printed name]
25
   Signature: __________________________________
26               [signature]

27

28
                                                      17
                                      STIPULATED PROTECTIVE ORDER
                                         CASE NO. 4:19-CV-07520-YGR
